Citation Nr: 0532916	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  96-14 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial rating for a cervical spine 
disability in excess of 10 percent effective from November 1, 
1992 to April 24, 2005, and in excess of 20 percent effective 
from April 25, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton


INTRODUCTION

The veteran served on active duty from August 1979 to October 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts (RO), which granted service connection 
for residuals of a neck injury and assigned that disability a 
noncompensable rating effective from November 1, 1992.  The 
veteran perfected an appeal as to the rating assigned.  

During the course of the appeal, in a February 1997 rating 
decision, the RO increased the assigned rating from zero to 
10 percent effective November 1, 1992.  

In a May 1999 decision, the Board denied the veteran's claim.  
Subsequently, the veteran appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In a December 1999 
joint motion, the parties (the veteran and the VA Secretary) 
requested the Court to vacate and remand the Board's decision 
as to the issue.  A December 1999 Court order granted the 
joint motion.  The Board remanded the claim to the RO in June 
2000 and again in April 2004 for additional action.  
Subsequently, in a June 2005 rating decision, the RO 
increased the assigned rating from 10 to 20 percent, 
effective April 25, 2005.

Review of the medical records in the claims file documents 
problems with headaches, which the veteran has associated 
with his cervical spine disability.  Service connection has 
not been granted for a headache disability.  In light of the 
foregoing, the Board finds that the record raises a claim for 
service connection for headaches.  This issue is referred to 
the RO for appropriate action.




FINDINGS OF FACT

1.  VA has provided all notifications and has rendered all 
assistance required by the VCAA.

2.  Neither the criteria for evaluating spine disorders, in 
effect when the veteran filed this claim, nor the revised 
criteria that became effective September 23, 2002, or 
effective September 26, 2003, respectively, is more favorable 
to the veteran's claim.

3.  Effective November 1, 1992, the veteran's service-
connected cervical spine disorder has likely resulted in 
severe overall limitation of cervical spine motion and 
related functional loss.


CONCLUSION OF LAW

The criteria for a 30 percent rating, but no higher, for 
cervical spine disability have been met effective from 
November 1, 1992.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.71a, Diagnostic Code 5293 (effective prior 
to September 23, 2002), Diagnostic Codes 5003, 5290, 5293 
(effective prior to September 26, 2003), and Diagnostic Codes 
5003, 5237, 5242, 5243 (2005).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA and Duty to Notify and Assist

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et. 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

The Court has held that a notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  In addition, the Court held that a notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must accomplish the following: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Id.
 
In letters dated in April 2003, April 2004, and March 2005, 
and in the statement of the case and supplemental statements 
of the case, the RO notified the appellant of the information 
and evidence necessary to substantiate the claim, the 
information and evidence that VA would seek to provide, and 
the information and evidence the appellant was expected to 
provide.  In addition, the RO asked the appellant to submit 
any evidence in his possession that pertains to the claims.  
See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VCAA-compliant notice was not provided to the appellant prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claim was 
readjudicated without "taint" from prior adjudications.  The 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  He was given ample time to respond.  
VA has requested records from all sources identified by the 
veteran.  The veteran has been afforded pertinent 
examination.  For these reasons, to decide the appeal now 
would not be prejudicial to the claimant.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The Board finds that VA 
has complied with the VCAA duties to notify and assist.

II. Background

The veteran is claiming that he is entitled to an initial 
rating in excess of that assigned for his service-connected 
cervical spine disability.  The Board has reviewed all the 
evidence of record, with an emphasis on the more recent 
evidence dated beginning from the year prior to receipt, in 
August 1993 of the veteran's claim on appeal.  The recent 
evidence consists of contentions of the veteran, including 
that contained in a June 1995 hearing at the RO; various VA 
and private medical records reflecting treatment for 
different medical conditions and disorders; and reports of VA 
examinations in October 1995, August 2003, June 2004, and 
April 2005.   

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, it is not 
required to discuss each and every piece of evidence in a 
case.  The evidence submitted by the veteran or on his behalf 
is extensive and will not be discussed in total detail.  The 
Board will summarize the relevant evidence where appropriate 
and material to the issue here.

VA treatment records show that the veteran was seen in June 
1993 with complaints of chronic neck pain.  Neurologic 
evaluation that month concluded with an impression of 
possible syrinx.  An MRI examination report in August 1993 
contains an impression that MRI revealed no evidence of a 
syrinx; no abnormal signal identified within the spinal cord; 
and no evidence of disc disease or significant degenerative 
changes.

The report of an October 1993 VA examination, shows that the 
veteran complained of pain in the neck accompanied by 
headaches.  He reported complaints of pain in the upper part 
of his neck with radiation to the skull and occasional 
radiation into the right arm.  The report recorded that 
examination of the neck revealed a full range of motion in 
all directions.  The report contains a diagnosis of cervical 
sprain, chronic.

In a July 1996 statement, David Katz, M.D., noted that the 
veteran had chronic neck pain, occasionally extending over 
the occipital region of the head, down into the trapezius, 
but never into the hands; and that an MRI was negative, and 
EMG nerve condition studies documented bilateral carpal 
tunnel syndrome, but not cervical radiculopathy.  Dr. Katz 
noted that during his examination of the veteran, ranges of 
motion of the veteran's neck were limited and as follows: 
flexion was normal; extension of 20 degrees; lateral flexion 
of 30 degrees; and rotation of 30 degrees.  The veteran had 
tenderness over the cervical paraspinal muscles.  There was 
no Tinel's over the occipital ridge.  There was abnormal 
pinprick in the bilateral C2 distribution.  The veteran had 
pain over the temporalis muscles especially with jaw 
clenching; and complaints of neck pain with jaw opening.  
Motor strength examination was normal, including bulk, tone 
and strength including for the APBs (abductor pollicis 
brevis).   

A VA treatment record in April 1997 contains an impression of 
C5-6 radiculopathy, bilateral, by examination.  When examined 
in May 1997, there was no bowel or bladder dysfunction, or 
paresthesias or numbness.  The treatment record at that time 
also indicated that the veteran had carpal tunnel syndrome.  
The impression was cervical strain status post collision 
injury, no cervical radiculopathy by EMG/NCS.  The impression 
also included bilateral moderate carpal tunnel syndrome.  

The report of VA radiology examination in April 1997 contains 
an impression that the stature and alignment of the vertebral 
bodies is maintained and the disc spaces are preserved; there 
are tiny posterior spurs at C5 without significant neural 
foraminal compromise; there is also a tiny anterior spur of 
the inferior end plate of C6; and the alignment of C1 and C2 
is unremarkable and there is no prevertebral soft tissue 
swelling.

A May 1997 VA treatment record shows that the veteran was 
seen for neck pain which radiated superiorly to the forehead 
primarily and secondarily radiates to the shoulders.  The 
report noted that X-rays had shown arthritis.  On 
examination, the cervical spine ranges of motion were reduced 
by the following percentages: flexion, 25%; extension, 25%; 
right rotation, 50%; left rotation, 25%; right and left side 
flexion, 25%, in both directions.  On motor examination, the 
veteran had normal muscle contraction/movement with respect 
to distributions for elbow flexion (C5); wrist extension 
(C6); elbow extension (C7); finger flexion (C8); and 
intrinsics (T1).  Sensation was normal for C5 to T1 except 
for C5 on the right, which was reduced.  The report concludes 
with an impression of myofascial pain secondary to past 
trauma and cervical degenerative joint disease; bilateral 
carpal tunnel syndrome which could be contributing as 
referred pain to the neck; and deconditioning.

The report of an August 2003 VA  examination shows that the 
veteran reported complaints of pain appearing to be in the 
midline or in the paraspinal muscles of the upper end of the 
cervical spine with radiation around into his temples.  He 
rated the pain as 5 out of 10.  The veteran reported having 
no associated symptoms other than the pain and loss of 
cervical motion.  He did not use a brace, and was able to 
walk unaided and has had no falls.

On examination of the cervical spine, the head was thrust 
forward of his shoulders in repose.  He could flex his chin 
until it touches his chest, and extend to 45 degrees.  He 
could rotate to the right and left 50 degrees, but with pain 
posteriorly through about the last 10 or 15 degrees of motion 
in both directions.  He could tilt to the right and left 30 
degrees, with pain over the last 5 or 10 degrees.  
Compression from above did not cause onset of pain.  On 
neurologic examination, deep tendon reflexes were 1+ at the 
biceps and triceps.  Motor strength was intact to hand tests 
bilaterally except that the extensor muscles of the wrist 
caused some elbow pain.  Sensory function was intact to pin 
and light touch.

During a June 2004 VA examination, the veteran reported 
complaints similar to those reported at the August 2003 VA 
examination, although he rated the pain as 8 out of 10 at its 
worst.  On examination of the cervical spine, the head was 
held erect with his ears between his shoulders.  The findings 
included that he could forward flex to 45 degrees; extend 
only to 30 degrees; flex laterally to the left to 30 degrees, 
and to the right to 40 degrees; and rotate both left and 
right to 60 degrees.  The stops were all firm and did not 
seem particularly associated with discomfort.

On neurologic examination, deep tendon reflexes in the upper 
extremities were 1+ at the biceps and triceps.  Motor 
strength was intact in both extremities to hand tests.  
Sensory function was intact to pin and light touch throughout 
the upper extremities and cranial nerves.  Cranial nerves 
were intact to both hand tests and pin testing.  An X-ray 
examination report contains an impression which in part noted 
that the cervical spine showed no fracture or dislocation; 
minimal spurring in the anterior margins of C6; mild 
narrowing of the disc spaces between C6 and C7; and the 
prevertebral soft tissues were within the normal limits.  The 
examination report concluded with an assessment of somewhat 
limited motion of the cervical spine, probably as the result 
of osteoarthritis.

During an April 2005 VA examination, the veteran reported 
complaints similar to that at the two previous VA 
examinations, noting that when he did have pain, it often 
would be at a level of 7 or 8 out of 10.  When that happens, 
he would take a Tylenol and lay down.  After about an hour 
the pain would subside.  He denied having any associated 
numbness or weakness; or bladder or bowel complaints.  He 
walked unaided and did not use a cane or brace.

On examination of the cervical spine, forward flexion was to 
20 degrees; extension to 20 degrees; lateral flexion to the 
left to 20 degrees and to the right to 30 degrees; rotation 
to the left to 45 degrees and to the right to 60 degrees.  
There was no specific pain associated with any of the 
motions, and no change in ranges of motion when repeated 
several times.  On neurologic examination, deep tendon 
reflexes were 1+ at the biceps and triceps, and symmetric.  
Motor strength was intact, including for all of the cervical 
branches as well as the cranial nerves supplying muscles.  
Sensory function was intact to pin and vibration in both the 
cervical and cranial distributions.  Additionally, there was 
no loss of vibration sensation or of position sensation in 
the upper extremities.  The examination report concluded with 
an assessment of osteoarthritis of the cervical spine.  The 
report noted that X-rays in June 2004 revealed some minor 
degrees of osteoarthritis in the lower cervical spine.




III.  Analysis

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2005).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  The veteran's entire history is reviewed when making 
disability evaluations. 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  

In cases such as this where the veteran has appealed the 
initial rating assigned after service connection is 
established, the Board must consider the initial rating, and, 
if indicated, the propriety of a staged rating from the 
initial effective date forward.  See Fenderson v. West, 12 
Vet. App. 119, 126-7 (1999).  

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

The veteran's statements and testimony describing the 
symptoms of his service-connected disorder are deemed 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, these statements and testimony must be 
considered with the clinical evidence of record and in 
conjunction with the pertinent rating criteria.

The Court has held that disabilities may be rated separately 
without violating the prohibition against pyramiding unless 
the disorder constitutes the same disability or symptom 
manifestations.  See Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).

During the course of this appeal the regulations for rating 
disabilities of the spine were twice revised effective 
September 23, 2002, and effective September 26, 2003. See 67 
Fed. Reg. 54345 (Aug. 22, 2002) and 68 Fed. Reg. 51454 (Aug. 
27, 2003). The RO has notified the veteran of the former and 
revised criteria and has evaluated the claim under the former 
and revised regulations.  As such, there is no prejudice to 
the veteran in the Board's consideration of this case.

In this regard, the Board notes that VA's General Counsel, in 
a precedent opinion, has held that when a new regulation is 
issued while a claim is pending before VA, unless clearly 
specified otherwise, VA must apply the new provision to the 
claim from the effective date of the change as long as the 
application would not produce retroactive effects. VAOPGCPREC 
7-2003 (November 19, 2003).  The amended versions may only be 
applied as of their effective date and, before that time, 
only the former version of the regulation may be applied. 
VAOPGCPREC 3-2000 (Apr. 10, 2000).

Prior to September 23, 2002 the Rating Schedule provided 
evaluations for intervertebral disc syndrome when the 
disorder is shown to be mild (10 percent), moderate with 
recurring attacks (20 percent), severe with recurring attacks 
and intermittent relief (40 percent), or pronounced with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief (60 
percent).  38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective 
before September 23, 2002).

Effective September 23, 2002, Diagnostic Code 5293 was 
revised to evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Ratings were provided for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months (10 percent), with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months 
(20 percent), with incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months (40 percent), or with 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months (60 percent).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (effective September 23, 2002).

For purposes of evaluations, an incapacitating episode was a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that required bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and neurologic 
manifestations" meant orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
were present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (1).  It was further noted that 
when evaluating on the basis of chronic manifestations, 
orthopedic disabilities were to be evaluated using criteria 
for the most appropriate orthopedic diagnostic code or codes 
and neurologic disabilities were to be evaluated separately 
using criteria for the most appropriate neurologic diagnostic 
code or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note 
(2).  

Prior to September 26, 2003, the Rating Schedule provided 
ratings for limitation of motion of the cervical spine when 
limitation was slight (10 percent), moderate (20 percent), or 
severe (30 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5290 
(effective before September 23, 2002).  

Prior to September 26, 2003, the Rating Schedule provided 
ratings for ankylosis of the cervical spine, of 30 percent if 
favorable ankylosis, and 40 percent if unfavorable.  38 
C.F.R. § 4.71a, Diagnostic Code 5287 (effective before 
September 23, 2002).  

The Rating Schedule provides that traumatic and degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2005).  
Limitation of motion must be objectively confirmed by 
findings such a swelling, muscle spasm, or satisfactory 
evidence of painful motion, but in the absence of limitation 
of motion a compensable rating for degenerative arthritis can 
be assigned when there is X-ray evidence of the involvement 
of 2 or more major joints or 2 or more minor joint groups (10 
percent), or X-ray evidence of the same with occasional 
incapacitating exacerbations (20 percent).  Id.

The Court had also held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995). VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology. 38 C.F.R. § 4.40 
(2003).  "[F]unctional loss due to pain is to be rated at the 
same level as the functional loss when flexion is impeded."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).  A VA 
General Counsel opinion has held that Diagnostic Code 5293, 
intervertebral disc syndrome, involved loss of range of 
motion and that consideration of 38 C.F.R. §§ 4.40 and 4.45 
was applicable.  VAOPGCPREC 37-97 (O.G.C. Prec. 37-97).

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised with reclassification 
of the diagnostic codes.  These reclassified diagnostic codes 
include 5237 (Lumbosacral or cervical strain), 5242 
(Degenerative arthritis of the spine), and 5243 
(Intervertebral disc syndrome).  Reference is made to 
Diagnostic Code 5003 for degenerative arthritis of the spine 
and to the formula for rating intervertebral disc syndrome 
based on incapacitating episodes with instructions to apply 
the higher evaluation when all disabilities are combined.  38 
C.F.R. § 4.71a, The Spine (effective from September 26, 
2003).

The September 2003 regulation amendments provide a general 
rating formula for diseases and injuries of the spine (for 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease as follows:

For unfavorable ankylosis of the entire spine (100 percent); 

For unfavorable ankylosis of the entire thoracolumbar spine 
(50 percent);

For unfavorable ankylosis of the entire cervical spine, or 
forward flexion of the thoracolumbar spine to 30 degrees or 
less, or with favorable ankylosis of the entire thoracolumbar 
spine (40 percent);

For forward flexion of the cervical spine to 15 degrees or 
less, or favorable ankylosis of the entire cervical spine (30 
percent);

For forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees, or forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees, or the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees, or the 
combined range of motion of the cervical spine not greater 
than 170 degrees, or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis (20 
percent); and

For forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees, or forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees, or combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 335 
degrees, or muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour, or 
vertebral body fracture with loss of 50 percent or more of 
the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (effective from September 26, 2003).

When evaluating diseases and injuries of the spine, any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code. 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).  In exceptional cases, an 
examiner may state that because of age, body habitus, 
neurologic disease, or other factors not the result of 
disease or injury of the spine, the range of motion of the 
spine in a particular individual should be considered normal 
for that individual, even though it does not conform to the 
normal range of motion as noted.  Provided that the examiner 
supplies an explanation, the examiner's assessment that the 
range of motion is normal for that individual will be 
accepted.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (3).

Range of motion measurements are to be rounded off to the 
nearest five degrees.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (4).  
For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (5).  

In a June 1994 rating decision the RO granted service 
connection for residuals of a neck injury and assigned that 
disability a noncompensable  rating effective from November 
1, 1992 pursuant to criteria for evaluating limitation of 
motion of the cervical spine under Diagnostic Code 5290 then 
in effect.  The veteran perfected an appeal as to that rating 
assigned.  Subsequently, in a February 1997 rating decision, 
the RO increased the assigned rating from 0 to 10 percent, 
effective November 1, 1992, pursuant to Diagnostic Code 5290.  
In a June 2005 rating decision, the RO increased the assigned 
rating from 10 to 20 percent, under Diagnostic Code 5243, a 
code providing criteria for evaluating intervertebral disk 
syndrome.

After assessing the evidence of record in light of the 
potentially applicable criteria, as discussed below, the 
Board finds that an evaluation of 30 percent is warranted 
under the old criteria for rating limitation of cervical 
spine motion, for the entire period under consideration, from 
November 1, 1992. 

The word "severe" is not defined in the VA Schedule for 
Rating Disabilities. Rather, it is the Board's responsibility 
to evaluate all the medical evidence and determine the 
appropriate rating that would compensate the veteran for 
impairment in earning capacity, functional impairment, etc.  
Although the criteria under Diagnostic Code 5290 were less 
defined and numerical ranges of motion were not provided in 
the prior rating criteria, guidance can be obtained from the 
amended regulations.  

Under the amended regulations, for VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees.  The normal ranges of motion 
for cervical spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion. 38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (2).  See also 
38 C.F.R. § 4.71a, Plate V. 

Looking at these figures representing normal ranges for 
guidance, and comparing those with the range of motion study 
findings discussed above, the medical evidence shows that 
during essentially all of the studies-as discussed below-
the findings are reasonably classified as severe.  The only 
medical evidence which shows otherwise is contained in the 
October 1993 VA examination report.  That report contains 
what appears to be only a conclusory finding that the veteran 
had a full range of motion in all directions, without any 
other finding regarding the cervical spine to indicate more 
than a cursory examination at best.  Moreover, that 
conclusory finding contrasts significantly from the ranges of 
motion findings consistently found in the remainder of the 
studies.  Therefore, the Board finds the evidence from the 
October 1993 examination report to be less probative of the 
severity of the veteran's cervical spine disability than the 
remainder of numerous subsequent range of motion studies 
showing significant reduction in ranges of motion, and other 
supporting findings. 

On comparing normal ranges of motion with ranges recorded in 
Dr. Katz's July 1996 statement, the veteran is found to have 
ranges of motion reflecting percentage reductions from normal 
ranges of motion as follows: zero reduction (normal range of 
motion) for flexion; 56% reduction in range of motion for 
extension; 33% for left and for right lateral flexion; and 
63% for both left and right rotation.

The May 1997 VA treatment record shows that the examiner 
found ranges of motion reflecting the following percentage 
reductions: 25% for flexion, extension, lateral flexion in 
both directions, and for left rotation; and a 50% reduction 
in rotation to the right.

The August 2003 VA examination report contains ranges of 
motion reflecting the following percentage reductions in 
ranges of motion: 0% (normal range of motion) for flexion and 
extension; 33% for lateral flexion in both directions; and 
38% for rotation in both directions. 

The June 2004 VA examination report contains findings of 
ranges of motion reflecting the following percentage 
reductions in ranges of motion: 0% (normal range of motion) 
for flexion; 33% for extension and for lateral flexion to the 
left; 11% for right lateral flexion; and 25% for rotation in 
both directions. 

The April 2005 VA examination report contains ranges of 
motion reflecting the following percentage reductions in 
ranges of motion: a 56% reduction in range of motion for 
flexion, extension, and for left lateral flexion; 33% for 
right lateral flexion; 44% for rotation to the left; and 25% 
for rotation to the right.

Considering the significant limitations as shown in the 
percentage of reduction in these ranges of motion, the Board 
concludes the medical evidence approximates the criteria for 
a 30 percent rating under Diagnostic Code 5290.  That is, the 
overall limitation of motion of the cervical spine, as shown 
by the medical evidence discussed above, is reasonably 
classified as severe.

Review of the entire record finds that the probative value 
and weight of the totality of the evidence is in such balance 
as to require resolution of doubt in the veteran's favor. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  Accordingly, resolving 
doubt in the veteran's favor, the Board finds that the 
evidence supports an increased rating of a 30 percent 
evaluation under the old criteria of Diagnostic Code 5290.  
This increased rating would also compensate the veteran for 
the level of functional loss he experiences.

However, the Board does not find that an evaluation in excess 
of 30 percent is warranted at any time during the period 
under review.  Reviewing the prior criteria under Diagnostic 
Codes 5293, the Board finds a higher rating cannot be granted 
under that code.  During the April 2005 VA examination, 
neurologic examination findings-as discussed above-did not 
show that the veteran's disability approximated severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief. 

The claims file also does not contain a diagnosis of 
ankylosis of the cervical spine. (Ankylosis is defined as 
immobility and consolidation of a joint due to disease, 
injury, or surgical procedure.  See Lewis v. Derwinski, 3 
Vet. App. 259 (1992)).  In the absence of ankylosis, the 
Board may not rate the veteran's service-connected cervical 
spine disability as ankylosis. Johnston v. Brown, 10 Vet. 
App. 80 (1997).  The service-connected condition is not the 
result of fractured vertebra.  Consequently, a rating higher 
than 30 percent is not warranted for the veteran's service-
connected cervical spine disability under either Diagnostic 
Code 5287 or Diagnostic Code 5285.  38 C.F.R. § 4.71a (2003).

Similarly, in considering the veteran's cervical spine 
disability under the criteria that became effective September 
26, 2003, an evaluation in excess of 30 percent is not 
appropriate since the evidence does not show unfavorable 
ankylosis of the entire cervical spine.  38 C.F.R. §§ 4.71a, 
Diagnostic Codes 5235 to 5243 (2005). Specifically, while the 
record shows that the veteran's range of cervical spine 
motion is restricted, and that he experiences additional 
restriction from pain, he clearly retains a level of cervical 
motion even when any functional loss due to pain is 
considered.  In the absence of ankylosis of any portion of 
the spine, an evaluation in excess of 30 percent under the 
new criteria is not warranted.

The competent medical evidence of record does not show that 
the veteran has any bowel or bladder impairment that would 
allow for a separate evaluation. The medical evidence also 
does not show that veteran's service-connected cervical spine 
disability causes any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment so as to warrant a separate rating.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (1) 
(2005).  During recent orthopedic examination, on 
neurological evaluation, deep tendon reflexes were 1+ at the 
biceps and triceps, and symmetric.  Motor strength was 
intact, including for all of the cervical branches as well as 
the cranial nerves supplying muscles.  Sensory function was 
intact to pin and vibration in both the cervical and cranial 
distributions, and there was no loss of vibration sensation 
or of position sensation in the upper extremities.  The 
record does not show that the veteran's service-connected 
cervical spine disability included any other objective 
neurologic abnormalities.

The amended criteria rate intervertebral disc disease (now 
reclassified as Diagnostic Code 5243) according to the number 
of incapacitating episodes the veteran experiences in the 
course of a year.  Assignment of a 40 percent rating for 
intervertebral disc syndrome is warranted when there are 
incapacitating episodes having a total duration of at least 
four weeks during the past 12 months.  There is no medical 
evidence showing an incapacitating episode-the veteran has 
not been prescribed bed rest by a physician, nor does the 
veteran allege this is so.

The Board, in reaching the conclusions above, has considered 
the veteran's arguments.  While a lay witness can attest as 
to the visible symptoms or manifestations of a disease or 
disability, his belief as to its current severity under the 
rating criteria is not probative evidence.  This is so 
because only someone qualified by knowledge, training, 
expertise, skill, or education, which the veteran is not 
shown to possess, may provide evidence requiring medical 
findings.  Layno v. Brown, 6 Vet. App. 465, 470 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

The Board has based its decision in this case upon the 
applicable provisions of VA's Schedule for Rating 
Disabilities. Although the evidence shows significant 
limitation of motion of the cervical spine due to the 
service-connected disability, there is no evidence that the 
nature and severity of these symptoms are beyond what is 
contemplated by the applicable criteria.  The veteran has 
submitted no evidence showing that his service-connected 
cervical spine disorder has markedly interfered with his 
employment status beyond that interference contemplated by 
the assigned evaluation, and there is also no indication that 
the disorder has necessitated frequent periods of 
hospitalization.  Based on the foregoing, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1), which concern 
the assignment of extra-schedular evaluations in 
"exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Given the nature of the veteran's service-connected cervical 
spine disability as described above, the Board finds that 
there is no basis under any of the Diagnostic Codes discussed 
above for awarding an evaluation higher than the 30 percent 
rating granted here.  Should the veteran's disability picture 
change in the future, he may be assigned a higher evaluation.  
See 38 C.F.R. § 4.1 (2005).  At present, however, there is no 
basis for such an evaluation.

Because the Board finds that the preponderance of the 
evidence establishes that the veteran's service-connected 
cervical spine disability does not meet the criteria for a 
rating greater than the 30 percent granted here, a higher 
rating than the 30 percent granted here, is not warranted, 
and the reasonable doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).



ORDER

A 30 percent rating for cervical spine disability is granted 
effective November 1, 1992, subject to the controlling 
regulations governing the payment of monetary benefits.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


